internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - 1d number contact telephone number legend uil dollar_figure - z z x n u n dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your purpose is to award scholarships for college to high school students these grants provide additional funding to help students with tuition at a post-secondary school the criteria to determine eligibility for the grants are e e the applicant must be a high school senior attending n high school senior must be enrolled in college or university prior to receiving the scholarship recipients are selected based on the eligibility criteria listed above in their grant request the applicant must detail their financial need academic accolades submit a personal essay community service gpa standardized test scores and a personal interview with m's selection committee annual scholarships will be awarded based on merit and financial need criteria includes prior academic performance performance on tests designed to measure ability and aptitude for college work recommendations from instructors financial need and personal interviews amounts will be for either x or y and the maximum of all scholarships issued per year will be z all scholarships will be a one time distribution and are not renewable applicant must demonstrate confirmation of enrollment to receive the scholarship potential recipients must submit a scholarship application form and provide supporting documentation to be considered for a grant a scholarship selection committee will first screen the applications to determine whether the applicant meets the grant criteria and then will conduct personal interviews the selection committee is made up of individuals from n as part of the scholarship program relatives of the scholarship committee are not eligible to vote on said scholarship you will maintain records and case histories of all grants and the payments from you will be made directly to the school in which the recipient is enrolled sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it section the code provides that it may not be used or cited as a precedent of you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois lerner director exempt_organizations enclosure notice
